AFFIRMED and Opinion Filed October 22, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00505-CR

                         JOSE RAUL REYNA, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

                On Appeal from the Criminal District Court No. 3
                             Dallas County, Texas
                      Trial Court Cause No. F15-18250-J

                         MEMORANDUM OPINION
                     Before Justices Schenck, Smith, and Garcia
                              Opinion by Justice Smith
      Appellant Jose Raul Reyna pleaded guilty to unlawful possession of a firearm.

The trial court deferred adjudication and place him on three years’ community

supervision and assessed a $1,500 fine. The State subsequently filed a motion and

an amended motion to proceed with adjudication.           The trial court found two

allegations true, granted the motion, and sentenced Reyna to ten years’

imprisonment.

      Appellant raises four issues on appeal. In his first issue, he asserts the trial

court erred by not considering whether the police illegally searched his car. In his

second and third issues, appellant asks that in the event we sustain his first issue, we
remand to the trial court to decide the legality of the search and reconsider his

sentence. Lastly, appellant argues the original deferred adjudication order was

defective because the trial court did not follow the original plea agreement. We

affirm the trial court’s judgment.

                                                 Background

         On December 8, 2015, appellant pleaded guilty to unlawful possession of a

firearm by a felon. The trial court placed him on community supervision for three

years and assessed a fine. The State subsequently filed a motion and an amended

motion to revoke community supervision alleging appellant did not pay community

supervision fees1 and committed two new offenses: (1) driving while intoxicated in

Tarrant County in March 2017 and (2) felony possession of a firearm in December

2017 in Leon County.

         On March 27, 2020, the trial court held a revocation hearing. Officer Olimpo

Hernandez testified to the following facts regarding the DWI offense: In March

2017, a vehicle traveling at a high rate of speed on I-30 in downtown Fort Worth

caught his attention. Officer Hernandez estimated the vehicle was going ninety

miles per hour in a sixty miles per hour speed limit. He activated his lights, and

appellant pulled over.




   1
       The trial court did not find this violation to be true; therefore, it is not pertinent to this appeal.

                                                        –2–
      Appellant did not make eye contact and rolled his window down just enough

to give Officer Hernandez his driver’s license. Officer Hernandez smelled alcohol

coming from the window, and he noticed appellant’s eyes were bloodshot and heavy.

He described appellant’s behavior as uncooperative but respectful.        Appellant

refused to answer when asked if he had been drinking. Officer Hernandez agreed

that such behavior could be described as a loss of inhibitions, which could be a sign

of intoxication.

      When appellant exited the car, Officer Hernandez confirmed the smell of

alcohol was coming from appellant. He conducted a horizontal and sustained gaze

nystagmus test and confirmed four signs of intoxication. Based on the totality of

circumstances, Officer Hernandez believed appellant was impaired due to

consuming alcohol. He arrested appellant for DWI.

      Trooper Joel Smith then testified to the following facts regarding appellant’s

2017 arrest for felony possession of a firearm: Trooper Smith noticed a car driving

with an obscured license plate. He made a traffic stop and noticed three people in

the car. Appellant was in the driver’s seat. Trooper Smith approached the front

passenger window and when the occupant rolled it down, Trooper Smith

immediately smelled a strong odor of raw marijuana. He explained raw, fresh,

unsmoked marijuana has a very strong, potent smell different from smoked

marijuana. His investigation then turned from a stop for an obscured license plate

to a criminal investigation.

                                        –3–
      He ran appellant’s license and discovered he was a known gang member.

Appellant admitted he used to be in a gang, but said he left that life behind.

Appellant admitted to smoking marijuana in the car, but denied that any drugs or

anything else illegal was inside the car. However, appellant told Trooper Smith that

he might find a smoked joint. Appellant denied having any weapons in the vehicle

but based on body language, Trooper Smith thought he was lying.

      Appellant denied Trooper Smith’s request to search the car. Trooper Smith

explained to appellant that the smell of marijuana gave him probable cause to search

the car and he then began his search. The smell of marijuana become stronger

indicating marijuana was either in the car or someone recently smoked it. He found

a smoked joint in the front seat. He tried to open the glovebox, but it was locked.

Appellant denied having a key to open it.

      Trooper Smith continued his search and found four shell casings from a 9mm

gun in the windshield cowling. He asked appellant again to open the glovebox, but

he would not. Trooper Smith then used an upholstery tool to pry it open. Inside, he

found a loaded 9mm gun. The bullets matched the shell casings in the windshield

cowling. Trooper Smith arrested appellant.

      At the conclusion of the revocation hearing, the trial judge found that “based

upon the evidence” presented, appellant violated his probation by both intentionally

and knowingly operating a motor vehicle in a public roadway while intoxicated and



                                        –4–
by unlawfully possessing a firearm at a location other than his premises. The trial

court further commented:

             The Court took into consideration the fact that this is not a trial
      on these cases. This is a motion to proceed to adjudication of guilt. I
      did have some concerns about the second offense, specifically the
      officer going into a locked glove compartment. I had some concerns
      about that; and if this was a trial, I may have ruled differently.

             This is a motion to proceed to adjudication of guilt, seeing that
      he had violated his probation. I believe very clearly that he was in
      possession of a weapon that day. However, I don’t necessarily believe
      that the officers had the right to go into the glove compartment.

Despite the trial judge’s comments, she stated again she was finding appellant in

violation of the terms of his probation. The court revoked appellant’s community

supervision and sentenced him to ten years’ confinement. This appeal followed.

                   Trial Court’s Consideration of the Search

      In his first issue, appellant contends the trial court erred by not considering

the validity of Trooper Smith’s warrantless search of the glovebox after the trial

judge sua sponte raised the issue. Appellant relies on the statements quoted above

at the end of the revocation hearing to argue that the trial court was incorrect in

stating she could not consider the legality of the search because it was “only” a

revocation hearing. The State responds, in part, that appellant waived any argument

regarding the search of the glovebox because he did not file a motion to suppress or

object to the evidence when it came in during the revocation hearing.

      Appellant concedes he did not file a motion to suppress or object to the

admission of the gun into evidence during the revocation hearing. However, he
                                         –5–
urges the Court to disregard the traditional rules of preservation and instead

encourages review under Texas Rule of Evidence 103e. See TEX. R. EVID. 103e (“In

criminal cases, a court may take notice of a fundamental error affecting a substantial

right, even if the claim of error was not properly preserved.”). We reject his

invitation.

      Courts have consistently held the failure to object in a timely and specific

manner forfeits complaints about the admissibility of evidence. See Saldano v. State,

70 S.W.3d 873, 889 (Tex. Crim. App. 2002); see also Lamar v. State, No. 05-04-

00741-CR, 2005 WL 1871024, at *7 (Tex. App.—Dallas Aug. 9, 2005) (mem. op.,

not designated for publication) (concluding alleged illegal arrest and search not

preserved for review when record contained no objection). This is true even though

the error may concern a constitutional right of the defendant. Saldano, 70 S.W.3d

at 889.       Moreover, as a procedural safeguard, a defendant has at least two

opportunities to seek redress for alleged illegal searches. A defendant may file a

motion to suppress evidence and have it ruled upon before trial, and a defendant may

always object to the admission of evidence at the time it is offered. See, e.g., Reyes

v. State, 361 S.W.3d 222, 230 (Tex. App.—Fort Worth 2012, pet. ref’d). Because

appellant did neither, he failed to preserve his issue for review.

      In reaching this conclusion, we are unpersuaded by appellant’s reliance on

Rushing v. State, 500 S.W.2d 667 (Tex. Crim. App. 1973) (concluding the only

evidence upon which the revocation could proceed was obtained as a result of the

                                         –6–
illegal search; therefore, trial court abused its discretion). Appellant cites this case

for the proposition that “warrantless searches are per se unreasonable” regardless of

whether evidence of the search is presented at a revocation hearing or trial. While

Rushing involved the consideration of an illegal search during a revocation hearing,

it is silent as to whether the defendant filed a motion to suppress or objected to the

evidence. Id. Thus, the case does not alter the well-established rules of error

preservation.

      Finally, the trial judge’s commentary at the end of the hearing does not alter

our conclusion. The trial judge made the statements after stating that “based upon

the evidence” appellant violated his probation by driving while intoxicated and

possessing a firearm. Moreover, to the extent appellant argues he had no reason to

object until the judge made her sua sponte opinions known, the record still does not

indicate he then objected. See TEX. R. APP. P. 33.1 (party must make a timely and

specific objection giving the trial court time to remedy any alleged error).

      We conclude appellant failed to preserve his issue for review; therefore, it is

overruled. Having overruled appellant’s first issue, we need not consider issues two

and three in which he asks the Court to remand for reconsideration of the legality of

the search and for punishment. See TEX. R. APP. P. 47.1.

                   Failure to Follow Original Plea Agreement

      In his final issue, Reyna argues the original order for deferred adjudication is

defective and should be set aside because the trial court failed to follow the plea

                                          –7–
agreement. Specifically, he asserts the executed plea agreement shows he was to be

admonished for a punishment range consistent with a state jail felony, not a third

degree felony. The State responds the Court does not have jurisdiction to consider

his issue. We agree.

      Unless an order placing a defendant on deferred adjudication community

supervision is void, that defendant may not raise issues related to the original plea

proceeding in an appeal from a subsequent adjudication proceeding. Manuel v.

State, 994 S.W.2d 658, 661 (Tex. Crim. App. 1999); Robinson v. State, No. 02-17-

00054-CR, 2018 WL 1095793, at *2 (Tex. App.—Fort Worth Mar. 1, 2018, no pet.).

Appellant did not file an appeal challenging the range of punishment of the pled-to

offense at the time community supervision was imposed. Rather, he waited until

March 17, 2020, and filed a pro se “motion to withdraw guilty plea.” By that time,

it was too late to raise the issue. See Webb v. State, No. 05-15-00478-CR, 2015 WL

7720469, at *1 (Tex. App.—Dallas Nov. 30, 2015, no pet.) (mem. op., not

designated for publication) (denying review of whether trial court incorrectly

admonished defendant on punishment range when he waited to raise issue in appeal

from adjudication). Accordingly, we are without jurisdiction to consider appellant’s

issue. Id.




                                        –8–
                                    Conclusion

      The judgment of the trial court is affirmed.




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
200505F.U05




                                        –9–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JOSE RAUL REYNA, Appellant                    On Appeal from the Criminal District
                                              Court No. 3, Dallas County, Texas
No. 05-20-00505-CR          V.                Trial Court Cause No. F15-18250-J.
                                              Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee                  Justices Schenck and Garcia
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered October 22, 2021




                                       –10–